Citation Nr: 1550669	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-08 440	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran had active duty service from February 1979 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida that denied entitlement to TDIU.  

It appears the RO found the issue of an increased rating for PTSD to be implied by the TDIU claim, since the Veteran identified PTSD as the service-connected disability that caused unemployability.  It listed the increased rating issue as a separate issue in the January 2012 Statement of the Case and certified it for appeal.     


FINDING OF FACT

On November 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, requesting withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to a rating in excess of 50 percent for PTSD is dismissed.

The appeal concerning the issue of entitlement to a TDIU is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


